                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 83 Filed 02/18/21 Page 1 of 28 Page ID #:311



                                                                                                                 1   LAUREN E. GROCHOW, Bar No. 293601
                                                                                                                     lauren.grochow@troutman.com
                                                                                                                 2   TROUTMAN PEPPER HAMILTON SANDERS LLP
                                                                                                                     5 Park Plaza, Suite 1400
                                                                                                                 3   Irvine, CA 92614-2545
                                                                                                                     Telephone: 949.622.2700
                                                                                                                 4
                                                                                                                     DANIEL N. ANZISKA, Pro Hac Vice
                                                                                                                 5   daniel.anziska@troutman.com
                                                                                                                     TROUTMAN PEPPER HAMILTON SANDERS LLP
                                                                                                                 6   875 Third Avenue
                                                                                                                     New York, NY 10022
                                                                                                                 7   Telephone: 212.704.6000
                                                                                                                     Facsimile: 212.704.6288
                                                                                                                 8
                                                                                                                     MACKENZIE L. WILLOW-JOHNSON, Pro Hac Vice
                                                                                                                 9   mackenzie.willow-johnson@troutman.com
                                                                                                                     TROUTMAN PEPPER HAMILTON SANDERS LLP
                                                                                                                10   305 Church at North Hills Street, Suite 1200
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                     Raleigh, NC 27609
                                                                                                                11   Telephone: 919.740.9949
                                                                                                                12   Attorneys for Defendants SMART KING LTD., JIAWEI WANG,
                                                                               I R V I N E , C A 92614-2545




                                                                                                                     and CHAOYING DENG and Defendant and Counterclaimant
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                13   FARADAY&FUTURE INC.
                                                                                                                14                        UNITED STATES DISTRICT COURT
                                                                                                                15                       CENTRAL DISTRICT OF CALIFORNIA
                                                                                                                16                                WESTERN DIVISION
                                                                                                                17   HONG LIU,                              Case No. 2:20-cv-08035-SVW-JPR
                                                                                                                                    Plaintiff,              Honorable Stephen V. Wilson
                                                                                                                18
                                                                                                                             v.                             DEFENDANT
                                                                                                                19
                                                                                                                     FARADAY&FUTURE INC.,                   FARADAY&FUTURE INC.’S
                                                                                                                20   SMART KING LTD., JIAWEI                FIRST AMENDED
                                                                                                                     WANG, and CHAOYING DENG,               COUNTERCLAIM
                                                                                                                21
                                                                                                                                    Defendants.
                                                                                                                22
                                                                                                                23   FARADAY&FUTURE INC.,
                                                                                                                24                  Counterclaimant,
                                                                                                                25           v.
                                                                                                                26   HONG LIU,
                                                                                                                27                  Counter-Defendant.
                                                                                                                28

                                                                                                                     113416215                           -1-
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 83 Filed 02/18/21 Page 2 of 28 Page ID #:312



                                                                                                                 1           Defendant and Counterclaimant Faraday&Future Inc. (“FF”) hereby asserts
                                                                                                                 2   its First Amended Counterclaim (“FAC”) against Plaintiff and Counter-Defendant
                                                                                                                 3   Hong Liu (“Liu”) as follows:
                                                                                                                 4                                     INTRODUCTION
                                                                                                                 5           1.    This FAC concerns, and seeks to judicially redress, Liu’s fraudulent
                                                                                                                 6   inducement of, and wrongful acts and omissions committed during, his employment
                                                                                                                 7   with FF, manifest in, among other things, Liu’s misrepresentations regarding his
                                                                                                                 8   credentials, experience, and connections, and resulting in FF hiring Liu to serve as
                                                                                                                 9   its Global General Counsel, Global Chief Administrative Officer, Global Senior
                                                                                                                10   Advisor, and Senior Board Member under two agreements—an Employment
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                11   Contract with FF and a Director Compensation Agreement with FF’s indirect
                                                                                                                12   parent company, FF Intelligent Mobility Global Holdings Ltd. f/k/a Smart King,
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                13   Ltd. (“Smart King”). These agreements not only paid him an annual salary of
                                                                                                                14   $1,000,000, but also provided him with the ability to earn and receive lucrative
                                                                                                                15   stock options, bonuses, and other benefits.
                                                                                                                16           2.    Liu repeatedly made express written and oral representations to FF that
                                                                                                                17   he had the experience, skills, business acumen, and connections necessary both to
                                                                                                                18   take FF, an innovative electric vehicle company, to an initial public offering
                                                                                                                19   (“IPO”) and to play a leading role in making FF financially successful. The truth,
                                                                                                                20   however, was that such representations were false, and that Liu knew and concealed
                                                                                                                21   the falsity of his representations in order to fraudulently induce FF to hire him for
                                                                                                                22   executive positions under the lucrative agreements that he was not remotely
                                                                                                                23   qualified to occupy.
                                                                                                                24           3.    Within a year of his employment with FF, the falsity of Liu’s
                                                                                                                25   intentional misrepresentations, which continued during his employment, was
                                                                                                                26   exposed following his repeated, demonstrated inability to perform even the most
                                                                                                                27   basic functions of his executive positions, failure to fulfill specific tasks that he
                                                                                                                28   committed to during the interview process, and revelation of Liu’s breaches of

                                                                                                                     113416215                                 -2-
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 83 Filed 02/18/21 Page 3 of 28 Page ID #:313



                                                                                                                 1   fiduciary duties owed to FF manifest in his promotion and advancement of his own
                                                                                                                 2   personal interests ahead of, and to the substantial financial detriment to, FF’s
                                                                                                                 3   interests, and in his abdication of his job duties and responsibilities.
                                                                                                                 4           4.    This is not a case of an employer disagreeing with the quality of work
                                                                                                                 5   that a high-level employee provided. Rather, this is a case where a top executive
                                                                                                                 6   was completely inept and could not perform the work whatsoever.
                                                                                                                 7           5.    In response to the discovery of Liu’s fraudulent misrepresentations,
                                                                                                                 8   concealment, and breaches of his fiduciary duties, FF terminated Liu’s
                                                                                                                 9   employment, and, among other things, now seeks to rescind his Employment
                                                                                                                10   Agreement, which is void ab initio due to, inter alia, Liu’s fraudulent conduct.
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                11                                      THE PARTIES
                                                                                                                12           6.    FF is a California corporation headquartered in Gardena, California.
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                13           7.    Liu is an individual and resident of the State of New York.
                                                                                                                14                             JURISDICTION AND VENUE
                                                                                                                15           8.    The Court has subject matter jurisdiction under 28 U.S.C. § 1332(a),
                                                                                                                16   because FF and Liu are citizens of different states, and the amount in controversy
                                                                                                                17   exceeds the sum or value of $75,000, exclusive of interest and costs.
                                                                                                                18           9.    Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391,
                                                                                                                19   because FF is located in this district and a substantial part of Liu’s breach and other
                                                                                                                20   misconduct giving rise to FF’s claims occurred in this district.
                                                                                                                21                         FACTS COMMON TO ALL CLAIMS
                                                                                                                22       A. FF Hired Liu Based on his Representations That he was a Seasoned
                                                                                                                            Financial and Legal Advisor who Could Guide FF
                                                                                                                23
                                                                                                                24           10.   FF is an innovative U.S.-based electric vehicle company that was
                                                                                                                25   founded by Yueting Jia (“Jia”) in April 2014.
                                                                                                                26           11.   FF is focused on the development of intelligent electric vehicles and is
                                                                                                                27   currently developing its first production vehicle and flagship model, the FF 91.
                                                                                                                28

                                                                                                                     113416215                                 -3-
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 83 Filed 02/18/21 Page 4 of 28 Page ID #:314



                                                                                                                 1   Building a new car company from the ground up requires significant financial
                                                                                                                 2   investment, as well as connections within key networks.
                                                                                                                 3           12.   At the end of 2017, Jia became FF’s Chief Executive Officer (“CEO”).
                                                                                                                 4   Thereafter, in November 2017, FF’s indirect parent company, Smart King entered
                                                                                                                 5   into a financial agreement with Evergrande Health Industry Group Ltd., a
                                                                                                                 6   subsidiary of Chinese real estate conglomerate China Evergrande Group
                                                                                                                 7   (“Evergrande”), to fund FF’s efforts to develop the FF 91.
                                                                                                                 8           13.   To achieve his vision and dream of creating a successful industry-
                                                                                                                 9   disrupting technology company—and with the Evergrande funding that allowed
                                                                                                                10   him to do so—Jia sought to hire a Global Chief Administrative Officer and General
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                11   Counsel with the financial experience and legal expertise necessary to guide FF
                                                                                                                12   toward financial stability and an IPO.
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                13           14.   Liu came recommended for the role of Global Chief Administrative
                                                                                                                14   Officer and General Counsel by a company acquaintance who described Liu as a
                                                                                                                15   “top notch” capital fundraiser and attorney.
                                                                                                                16           15.   Between October 2017 and mid-February 2018, FF held several
                                                                                                                17   interviews with Liu for the roles of Global Chief Administrative Officer and
                                                                                                                18   General Counsel.
                                                                                                                19           16.   The first meeting, occurring between FF’s then President, Jiawei
                                                                                                                20   “Jerry” Wang (“Wang”), Jia, and Liu, took place on October 17, 2017 at FF’s
                                                                                                                21   headquarters in Gardena, California. During that meeting, which lasted about two
                                                                                                                22   hours, Jia introduced the history of FF and the company’s future plans to Liu: to
                                                                                                                23   create an electric vehicle company that would truly disrupt the industry. Jia
                                                                                                                24   described his dream and vision for the company, the issues and financial difficulties
                                                                                                                25   that FF was facing at the time, and possible solutions.
                                                                                                                26           17.   Jia also detailed the skills, experience, and abilities FF sought for the
                                                                                                                27   Global Chief Administrative Officer and General Counsel roles to bring that dream
                                                                                                                28   and vision to fruition. Jia explained to Liu that his own strengths lie in product

                                                                                                                     113416215                                 -4-
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 83 Filed 02/18/21 Page 5 of 28 Page ID #:315



                                                                                                                 1   technology, strategy, organization, and user operations, and that he was looking for
                                                                                                                 2   a high-level executive to balance out his skill set: someone with experience
                                                                                                                 3   handling capital, finance, and legal issues—a Global Chief Administrative Officer
                                                                                                                 4   and General Counsel to lead the functional areas of the company, improve
                                                                                                                 5   management capabilities, and quickly push forward the financing efforts of the
                                                                                                                 6   company. Essentially, as he explained to Liu, Jia was looking for FF’s “Joe Tai of
                                                                                                                 7   Alibaba”—i.e. the virtual “partner with Jack Ma.”
                                                                                                                 8           18.   During this same October 17 meeting, Liu responded that he valued
                                                                                                                 9   the dream Jia had for the company and that the areas Jia sought to improve
                                                                                                                10   (functional areas, management, financing, and legal), were Liu’s areas of strength.
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                11   Liu affirmed that he could and would fill the high-level roles and possessed the
                                                                                                                12   requisite experience, skills, and ability to do so. As detailed below, however, these
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                13   representations were patently untrue.
                                                                                                                14           19.   Liu assured FF that, as FF’s Global Chief Administrative Officer and
                                                                                                                15   General Counsel, he would provide specific and measurable deliverables.
                                                                                                                16           20.   Liu met with FF officials several more times after the October 17,
                                                                                                                17   2017 meeting, including, but not limited to, several phone meetings with Wang
                                                                                                                18   soon after the October 17, 2017 meeting and several in person meetings at FF’s
                                                                                                                19   headquarters and corporate clubhouse in Palos Verdes, California on January 10,
                                                                                                                20   January 21, January 22, and January 24, 2018. Others attended the meetings at the
                                                                                                                21   corporate clubhouse, including FF China employee, Michael Wang, the FF
                                                                                                                22   acquaintance who introduced FF and Liu, Xiao Qiang Wu (“Wu”); and FF’s Vice
                                                                                                                23   President of Administration, Chaoying Deng (“Deng”). There was also a dinner
                                                                                                                24   meeting held at SHAN Social House in Beverly Hills, which was attended by Jia,
                                                                                                                25   Wang, and Wu. At each of these meetings, FF, through Jia or Wang, and Liu
                                                                                                                26   engaged in considerable discussions regarding the necessary abilities, skills, and
                                                                                                                27   experience that the Global Chief Administrative Officer and Global General
                                                                                                                28   Counsel of FF should possess. They also discussed the specific deliverables FF

                                                                                                                     113416215                                -5-
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 83 Filed 02/18/21 Page 6 of 28 Page ID #:316



                                                                                                                 1   expected of an individual filling those roles. And Liu confirmed that he could meet
                                                                                                                 2   FF’s expectation and deliver under those roles.
                                                                                                                 3           21.   Notably, these conversations and the curriculum vitae (“CV”) that Liu
                                                                                                                 4   provided, caused FF to believe that Liu had the requisite skills and ability to deliver
                                                                                                                 5   on his guarantees. For example, Liu represented that, in the 1990s, he served as
                                                                                                                 6   General Counsel and Director-General of the China Securities Regulatory
                                                                                                                 7   Commission. In that role, he claimed to have been the lead professional regulator
                                                                                                                 8   responsible for drafting, interpreting, and administering China’s capital and
                                                                                                                 9   securities market rules. He represented that he led the working group for drafting
                                                                                                                10   and enacting China’s first securities law. He also purportedly served as a key
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                11   member of the stock issuance examination board appointed by the State Council.
                                                                                                                12   In other words, FF had no reason to suspect that Liu either could not, or would not,
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                13   deliver the guarantees and deliverables he assured FF he could and would provide.
                                                                                                                14           22.   Building on these representations, in a January 10, 2018 meeting with
                                                                                                                15   Jia and Wang at FF’s headquarters, Liu represented that he had close connections
                                                                                                                16   with top Chinese government officials, including the president of China. He told
                                                                                                                17   Jia and Wang that he could connect FF with those officials to facilitate FF’s
                                                                                                                18   business in China. As with many of his representations and as detailed below, after
                                                                                                                19   hiring Liu, FF would discover that this was untrue.
                                                                                                                20           23.   Liu’s CV further extolled his lengthy purported history as a claimed
                                                                                                                21   financial expert and attorney.
                                                                                                                22           24.   Liu’s CV expressly listed that his areas of expertise encompass:
                                                                                                                23                 banking and finance, mergers and acquisitions, investments
                                                                                                                                   and transactions, and regulatory and disputes with a strong
                                                                                                                24                 emphasis on cross-border transactions involving Asia and
                                                                                                                                   Greater China. [Liu] has extensive experience representing
                                                                                                                25                 Asia- and Greater China-based companies conducting
                                                                                                                                   business in the United States and other parts of the world,
                                                                                                                26                 including in such industries as financial institutions and
                                                                                                                                   investment entities, real estate and infrastructure, aviation
                                                                                                                27                 and transportation, energy and resources, real estate and
                                                                                                                                   infrastructure, aviation and transportation, energy and
                                                                                                                28                 resources, and manufacturing and technology. He also

                                                                                                                     113416215                                -6-
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 83 Filed 02/18/21 Page 7 of 28 Page ID #:317



                                                                                                                 1                 advises US and foreign companies doing business in Asia
                                                                                                                                   and Greater China, including in market access, direct
                                                                                                                 2                 investments, public and private funds, capital markets,
                                                                                                                                   technology transfers and regulatory matters.
                                                                                                                 3
                                                                                                                             25.   The CV listed impressive roles that Liu purportedly held in managing
                                                                                                                 4
                                                                                                                     several law firms’ China and Asia practices, the most recent firm being Mayer
                                                                                                                 5
                                                                                                                     Brown LLP (“Mayer”). Liu’s CV also described himself as a “leader of [Mayer’s]
                                                                                                                 6
                                                                                                                     US-China practice initiatives,” and touted that he was “instrumental in connecting
                                                                                                                 7
                                                                                                                     Mayer Brown’s offices in Asia, Europe and the Americas.” In his roles at Mayer
                                                                                                                 8
                                                                                                                     and prior law firms, Liu claimed to have represented clients in all major categories
                                                                                                                 9
                                                                                                                     of transactions.
                                                                                                                10
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                             26.   Critically, Liu, by his CV and oral representations during the October
                                                                                                                11
                                                                                                                     17, 2017 meeting and subsequent pre-hiring calls and meetings, including, but not
                                                                                                                12
                                                                               I R V I N E , C A 92614-2545




                                                                                                                     limited to the January 21, 2017 meeting with Wang, claimed to have vast
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                13
                                                                                                                     experience working with investors, public and private funds, and capital markets,
                                                                                                                14
                                                                                                                     which FF viewed as critical, having recently entered into the transaction with
                                                                                                                15
                                                                                                                     Evergrande and knowing that it would be seeking additional financing.
                                                                                                                16
                                                                                                                             27.   During that same initial October 17, 2017 meeting, and the subsequent
                                                                                                                17
                                                                                                                     pre-hiring calls and meetings, including, but not limited to the January 21, 2017
                                                                                                                18
                                                                                                                     meeting with Wang, and building off of his purported experience at Mayer, Liu also
                                                                                                                19
                                                                                                                     assured FF that he could guide FF through litigation, including FF’s then pending
                                                                                                                20
                                                                                                                     litigation against EVelozcity, Inc. (“EVelozcity”). He specifically touted that he
                                                                                                                21
                                                                                                                     would personally lead the effort. Further, he guaranteed that, based on his
                                                                                                                22
                                                                                                                     experience and guidance, FF would “win” its lawsuit against EVelozcity.
                                                                                                                23
                                                                                                                             28.   Liu’s CV also heralded his investment banking background, which
                                                                                                                24
                                                                                                                     consisted of serving as managing director at two large investment banks. His CV
                                                                                                                25
                                                                                                                     boasted of playing “an important role in a variety of China- and Asia-related M&A
                                                                                                                26
                                                                                                                     and other financing business transactions.”
                                                                                                                27
                                                                                                                28

                                                                                                                     113416215                                -7-
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 83 Filed 02/18/21 Page 8 of 28 Page ID #:318



                                                                                                                 1           29.      Building on these representations, in the October 17, 2017 meeting,
                                                                                                                 2   and the subsequent pre-hiring calls and meetings, including, but not limited to the
                                                                                                                 3   January 21, 2017 meeting with Wang, Liu represented that he could connect FF
                                                                                                                 4   with individuals from top investment firms, such as the CEO of Blackstone, and top
                                                                                                                 5   banks, such as key bankers at Goldman Sachs, Citibank, and Lazard. Liu
                                                                                                                 6   represented that these connections would be part of his plan to bring FF to financial
                                                                                                                 7   stability and an IPO in 2019. But FF would come to discover that these
                                                                                                                 8   representations were all untrue. FF is informed and believes that Liu never
                                                                                                                 9   intended to guide FF to an IPO or to connect FF with any top investment firms or
                                                                                                                10   banks, to the extent he truly knew senior people at these institutions.
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                11           30.      Essentially, for each qualification FF identified that it was looking for
                                                                                                                12   in a candidate to fill its high-level positions, Liu repeatedly represented that he had
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                13   the corresponding skills, experience, and ability. For each deliverable FF
                                                                                                                14   identified, such as taking the company to IPO and successfully defending the
                                                                                                                15   EVelozcity suit, Liu represented he could deliver specific results.
                                                                                                                16           31.      Liu was offered the positions of Global General Counsel, Global Chief
                                                                                                                17   Administrative Officer, and Global Senior Advisor at FF, and Senior Board
                                                                                                                18   Member at Smart King, based on Liu’s material representations made throughout
                                                                                                                19   the four month hiring process, as detailed above, and which included, but are not
                                                                                                                20   limited to, his purported ability to:
                                                                                                                21                 a. guide FF to an IPO in 2019;
                                                                                                                22                 b. connect FF with government officials in China;
                                                                                                                23                 c. work with investors, work with public and private funds placement,
                                                                                                                24                    and navigate capital markets;
                                                                                                                25                 d. manage outside counsel and increase legal efficiencies and decrease
                                                                                                                26                    FF’s legal expenditures;
                                                                                                                27                 e. advise and guide FF to obtain additional debt and equity financing;
                                                                                                                28

                                                                                                                     113416215                                    -8-
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 83 Filed 02/18/21 Page 9 of 28 Page ID #:319



                                                                                                                 1                 f. to advise and guide FF through litigation matters, including helping FF
                                                                                                                 2                    “win” the EVelozcity lawsuit;
                                                                                                                 3                 g. connect FF with individuals at top investors and banks; and
                                                                                                                 4                 h. serve in the roles for which he was interviewing.
                                                                                                                 5           32.      Liu began his employment with FF on February 15, 2018, pursuant to
                                                                                                                 6   a written Employment Agreement (the “Employment Agreement”) and a Director
                                                                                                                 7   Compensation Agreement (the “Director Agreement”), which Liu drafted.
                                                                                                                 8       B. The Employment Agreement
                                                                                                                 9           33.      Liu was the only employee at FF to have a written employment
                                                                                                                10   contract.
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                11           34.      Pursuant to the terms of the Employment Agreement, Liu was hired to
                                                                                                                12   serve in the roles of Global Chief Administrative Officer, Global General Counsel,
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                13   and Global Senior Advisor of FF and Senior Board Member of FF’s indirect parent
                                                                                                                14   company, Smart King.
                                                                                                                15           35.      Smart King was also a party to the Employment Agreement and has
                                                                                                                16   assigned its right to pursue litigation based on that agreement to FF.
                                                                                                                17           36.      The Employment Agreement expressly provided that Liu’s “duties and
                                                                                                                18   responsibilities” in these roles “shall be commensurate with such positions….”
                                                                                                                19           37.      In exchange for fulfilling the duties and responsibilities of Global
                                                                                                                20   Chief Administrative Officer, Global General Counsel, Senior Board Member, and
                                                                                                                21   Global Senior Advisor, the Employment Agreement provided that Liu would
                                                                                                                22   receive: $1 million in annual base salary; $3 million as a signing bonus (payable in
                                                                                                                23   five equal installments due upon the signing of the Employment Agreement and on
                                                                                                                24   the anniversary of Liu’s start of employment); and 2% of Smart King’s total equity
                                                                                                                25   shares (20 million shares) with the standard equity share or option vesting schedule
                                                                                                                26   “and any of FF’s earliest available vesting schedules as [Liu] may select….”
                                                                                                                27           38.      The Employment Agreement also provided for relocation costs and
                                                                                                                28   expenses.

                                                                                                                     113416215                                    -9-
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 83 Filed 02/18/21 Page 10 of 28 Page ID #:320



                                                                                                                  1           39.   The Employment Agreement was for a term of five years and
                                                                                                                  2   expressly stated that “an early termination can only be effectuated based on the
                                                                                                                  3   specific cause of a serious breach of fiduciary duty to [FF] as a senior executive of
                                                                                                                  4   [FF] after fully adjudicated against [Liu] by a competent court in the United
                                                                                                                  5   States….”
                                                                                                                  6           40.   These compensation terms were not for a mere senior counsel or
                                                                                                                  7   administrative officer at an early stage, pre-revenue company. Rather, they were
                                                                                                                  8   commensurate with Liu’s contemplated “partner with Jia” role.
                                                                                                                  9       C. Liu’s Inability to Perform Even Basic Job Duties or Deliver on Any of
                                                                                                                             His Representations
                                                                                                                 10
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                 11           41.   Once Liu was employed and tasked with serious financial, legal and

                                                                                                                 12   operational responsibilities, it soon became apparent that he had materially
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA




                                                                                                                      misrepresented his expertise and capabilities. He was unable to perform in almost
                                                              S U I T E 1400




                                                                                                                 13
                                                                                                                 14   every area of his purported expertise and did not possess the requisite legal skills to

                                                                                                                 15   oversee the company’s basic legal needs, let alone the business, finance, and legal

                                                                                                                 16   acumen needed to take FF to an IPO.

                                                                                                                 17           42.   From the start of his employment in February 2018 through February

                                                                                                                 18   2019—when FF had no choice but to terminate Liu’s employment for his serious

                                                                                                                 19   breaches of the fiduciary duties that he owed to FF—Liu systematically failed to

                                                                                                                 20   perform even basic functions of his positions, let alone provide the type of high-

                                                                                                                 21   level decision making and guidance with which FF had entrusted him.

                                                                                                                 22           43.   Liu regularly showed up to the office late and left early, refused to

                                                                                                                 23   attend company meetings, and handled personal matters during working hours.

                                                                                                                 24           44.   To conceal his inability to complete the tasks given to him under his

                                                                                                                 25   various roles, Liu requested that his assistant schedule “meetings” on his calendar

                                                                                                                 26   with other FF employees to make it appear that he was busy and working. Yet,

                                                                                                                 27   when asked to provide the agenda for these meetings, Liu responded that there were

                                                                                                                 28   no agendas. Liu paid little attention during these meetings, which were largely an

                                                                                                                      113416215                                - 10 -
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 83 Filed 02/18/21 Page 11 of 28 Page ID #:321



                                                                                                                  1   unnecessary waste of time. These scheduled meetings were not actual productive
                                                                                                                  2   meetings, but instead a ploy to make Liu appear busy and unavailable, while he
                                                                                                                  3   avoided performing his duties.
                                                                                                                  4           45.   One of the most egregious examples of Liu’s utter inability and failure
                                                                                                                  5   to perform his responsibilities occurred in August 2018. That was the month
                                                                                                                  6   Evergrande failed to provide the aforementioned contracted-for funding to FF.
                                                                                                                  7   Important meetings were scheduled to be held with Evergrande in Boston,
                                                                                                                  8   Massachusetts in or around the second week of September 2018 to seek a
                                                                                                                  9   resolution.
                                                                                                                 10           46.   By virtue of his roles at FF and his vast purported capital markets
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                 11   experience involving Chinese investment companies, like Evergrande, Liu should
                                                                                                                 12   have been the key person to help guide FF through this dispute. But instead, at
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                 13   first, Liu attempted to avoid the Boston Evergrande meetings completely. He
                                                                                                                 14   eventually agreed to join those meetings. Yet, rather than take the helm as would
                                                                                                                 15   be expected given his leadership roles and purported experience, Liu left in the
                                                                                                                 16   middle of those meetings, having contributed nothing and leaving FF’s issues with
                                                                                                                 17   Evergrande unresolved as FF’s relationship with Evergrande deteriorated.
                                                                                                                 18           47.   When the director of FF’s capital markets team, attempted to get Liu to
                                                                                                                 19   stay at the meetings, or at least provide the team with guidance, Liu instead
                                                                                                                 20   responded with useless platitudes.
                                                                                                                 21           48.   For example, on September 9, 2018, in response to a text from FF’s
                                                                                                                 22   director of capital markets, seeking Liu to provide direction, Liu responded
                                                                                                                 23   “[p]lease provide [Wang] with all your support. He thinks highly of you.” Liu also
                                                                                                                 24   instructed the team member to “remind him to seek directions from [Jia.]” Liu
                                                                                                                 25   offered absolutely no guidance to FF and subsequently refused to return to the
                                                                                                                 26   negotiations. This refusal put the entire company at risk. Had Liu’s representations
                                                                                                                 27   about his legal abilities and experience been true, he would have been well
                                                                                                                 28   qualified to help FF navigate the legal issues created by Evergrande’s breach of its

                                                                                                                      113416215                                - 11 -
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 83 Filed 02/18/21 Page 12 of 28 Page ID #:322



                                                                                                                  1   agreement to fund FF. But Liu simply could not assist FF with navigating these
                                                                                                                  2   legal issues.
                                                                                                                  3           49.     Even after Evergrande and FF settled their dispute, Evergrande’s
                                                                                                                  4   withdrawal left FF in a difficult financial position. Others at FF worked tirelessly
                                                                                                                  5   to find additional financings. However, Liu contributed nothing. Liu not only
                                                                                                                  6   failed to provide any plans for debt or equity financing, he also failed to connect FF
                                                                                                                  7   with any investment firms, banks, or other advisors who could assist. This was in
                                                                                                                  8   spite of his pre-employment representations that he would connect FF with the
                                                                                                                  9   CEO of Blackstone and high up individuals at banks, including Citibank, Goldman
                                                                                                                 10   Sachs, and Lazars.
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                 11           50.     Liu provided no meaningful contacts or advice regarding restructuring
                                                                                                                 12   or raising capital. Rather, he deflected all of his responsibilities and removed
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                 13   himself from decision-making during some of FF’s most critical points throughout
                                                                                                                 14   the duration of his employment.
                                                                                                                 15           51.     Liu’s inability to provide useable advice was further apparent when
                                                                                                                 16   Liu, albeit infrequently, made himself available to discuss FF’s financial and legal
                                                                                                                 17   circumstances with other executives. He often asked rudimentary questions
                                                                                                                 18   demonstrating his lack of understanding of legal, managerial, financing,
                                                                                                                 19   fundraising, and capital markets—all skills that he represented that he possessed
                                                                                                                 20   and would bring to FF in his CV and orally during the October 17, 2017 meeting
                                                                                                                 21   and in subsequent calls with Wang and in-person meetings, including, but not
                                                                                                                 22   limited to, the January 10, 21, 22, and 24, 2018 meetings with Jia, Wang, Michael
                                                                                                                 23   Wang, Wu, and Deng and the dinner meeting in Beverly Hills. As he did regarding
                                                                                                                 24   the Evergrande meetings in Boston, he also would provide platitudes devoid of any
                                                                                                                 25   terminology or substance suggesting underlying legal or financial knowledge. For
                                                                                                                 26   example:
                                                                                                                 27
                                                                                                                 28

                                                                                                                      113416215                                 - 12 -
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 83 Filed 02/18/21 Page 13 of 28 Page ID #:323



                                                                                                                  1                 a. In response to a May 1, 2018 email raising an important legal question
                                                                                                                  2                    regarding an issue that could overlap with the EVelozcity litigation,
                                                                                                                  3                    Liu responded, “[b]e firm and professional will be a good approach.”
                                                                                                                  4                 b. In response to a May 31, 2018 email requesting advice on responding
                                                                                                                  5                    to a potential vendor’s concerns regarding potential indemnification
                                                                                                                  6                    under U.S. consumer protection laws, Liu responded, “[s]afety
                                                                                                                  7                    regulations are important.”
                                                                                                                  8                 c. In response to a July 30, 2018 email regarding whether it would be
                                                                                                                  9                    legal and beneficial to record internal meetings, Liu responded, “it
                                                                                                                 10                    would be in the company as well as everyone’s best interest to follow
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                 11                    the applicable laws and rules.”
                                                                                                                 12                 d. In response to a September 24, 2018 email regarding a potential
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                 13                    reduction in workforce, Liu responded, “[l]egal compliance is
                                                                                                                 14                    paramount, and Sherry and legal team please get involved.”
                                                                                                                 15           52.      Each of the above examples evidences that Liu was entirely incapable
                                                                                                                 16   of providing the functional legal and financial advice, as would be expected of a
                                                                                                                 17   company’s general counsel and chief administrative officer, Harvard LLM and
                                                                                                                 18   Oxford MBA graduate, and former partner at Mayer, and that he represented that he
                                                                                                                 19   would provide in inducing FF to enter into the lucrative Employment Contract with
                                                                                                                 20   him.
                                                                                                                 21           53.      Similarly, Liu did nothing to help FF with the EVelozcity suit. Based
                                                                                                                 22   on his representations that he could guide FF to “win” that lawsuit, Liu was tasked
                                                                                                                 23   with supervising that lawsuit. But, when questioned about the lawsuit at weekly
                                                                                                                 24   executive meetings, which were held on Monday mornings at 9 a.m., including,
                                                                                                                 25   specifically, the executive meeting on June 4, 2018, Liu could not provide even
                                                                                                                 26   basic information about the stage of proceedings or discussions with outside
                                                                                                                 27   counsel. Worse yet, Liu had nothing to contribute regarding the proposed litigation
                                                                                                                 28   strategy that FF would follow.

                                                                                                                      113416215                                   - 13 -
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 83 Filed 02/18/21 Page 14 of 28 Page ID #:324



                                                                                                                  1           54.   Although Liu had represented to FF during the interview process that
                                                                                                                  2   he would manage outside counsel and provide substantive guidance to help manage
                                                                                                                  3   FF’s legal expenditures, his failure to provide appropriate guidance forced FF to
                                                                                                                  4   instead rely on other lawyers within its legal department and pay substantial legal
                                                                                                                  5   fees to outside counsel.
                                                                                                                  6           55.   Liu also refused to oversee any administrative departments as Chief
                                                                                                                  7   Administrative Officer, abandoning that role as well, again out of concern for his
                                                                                                                  8   own personal interests.
                                                                                                                  9           56.   To make matters worse, Liu clashed with other senior members of
                                                                                                                 10   FF’s legal team, including the heads of legal in the U.S. and China, respectively,
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                 11   who saw Liu for the fraudster that he was. To cover up his own incompetence, Liu
                                                                                                                 12   sought to have them removed in order to hire new team members who would be
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                 13   loyal to him. Specifically, throughout the summer of 2018, with regard to FF’s
                                                                                                                 14   former head of legal in China, Liu informed two FF legal team members that they
                                                                                                                 15   were forbidden from talking to him and would be fired for doing so.
                                                                                                                 16           57.   Liu also constantly harassed, the manager of FF’s equity incentive
                                                                                                                 17   program, to issue him his equity grants under the Employment Agreement, even
                                                                                                                 18   though they were being treated just like every other employee’s grants.
                                                                                                                 19           58.   Liu was fixated on his options under the Employment Agreement. In
                                                                                                                 20   the fall of 2018, when the Smart King Board granted Liu his options, Liu asked
                                                                                                                 21   FF’s long-term outside counsel at Sidley Austin LLP (“Sidley”) what the fair
                                                                                                                 22   market value exercise price of his options would be. When Sidley informed him
                                                                                                                 23   that it would be as of the date of the grant, in accordance with U.S. tax laws, Liu
                                                                                                                 24   told Sidley that he wanted the fair market value to be as of the date he was hired,
                                                                                                                 25   which was more beneficial to Liu. When Sidley told Liu that FF had to comply
                                                                                                                 26   with the law, Liu threatened to fire Sidley, despite their long-term relationship with
                                                                                                                 27   FF, if they did not find a way to violate the law and give Liu what most personally
                                                                                                                 28   benefitted him.

                                                                                                                      113416215                               - 14 -
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 83 Filed 02/18/21 Page 15 of 28 Page ID #:325



                                                                                                                  1           59.   Liu further refused to sign contracts and agreements that required his
                                                                                                                  2   approval and signature.
                                                                                                                  3           60.   At no time did Liu express any informed opinions regarding FF’s
                                                                                                                  4   actions and corporate governance. Nor would he have been able to, as
                                                                                                                  5   demonstrated by his sheer incompetence over the course of the year.
                                                                                                                  6           61.   Liu failed in almost every aspect of every role. In essence, Liu was
                                                                                                                  7   nothing more than a potted plant at FF.
                                                                                                                  8           62.   When confronted about his inabilities, Liu persisted with his false
                                                                                                                  9   guarantees and promises to provide results.
                                                                                                                 10           63.   For example, from the outset, one of Liu’s more basic employment
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                 11   obligations was to provide FF with a plan outlining his concrete goals for FF in the
                                                                                                                 12   year ahead and the tasks or steps necessary to reach those goals, including getting
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                 13   FF to IPO. It took Liu eleven months into his employment, until January 2019, to
                                                                                                                 14   provide his first work plan: a useless mishmash of philosophical ramblings devoid
                                                                                                                 15   of any concrete or measurable steps, tasks, or efforts to meet the vague goals and
                                                                                                                 16   strategies described therein. In the two-page plan, titled “2019 Work
                                                                                                                 17   Considerations and Planning,” Liu continued to misrepresent that he could and
                                                                                                                 18   would guide FF to an IPO. However, even the most generous reading of Liu’s
                                                                                                                 19   work plan failed to reveal what Liu would actually do for the company during the
                                                                                                                 20   upcoming year.
                                                                                                                 21           64.   That work plan was chocked full of vague and indecipherable
                                                                                                                 22   banalities, such as “financing deals with onerous terms is like drinking poison to
                                                                                                                 23   quench one’s thirst.” As a resolution, he proposed that FF “stay confident and look
                                                                                                                 24   forward unitedly[.]” He suggested that FF “create a company IPO team, under the
                                                                                                                 25   guidance of the global CEO, to roll out the work in a timely fashion.” In addition,
                                                                                                                 26   he recommended FF “[s]et IPO as a purpose . . . [a]nd [u]tilize IPO standards as a
                                                                                                                 27   driving force[.]”
                                                                                                                 28           65.   To support this goal, Liu continued to represent that he would “focus

                                                                                                                      113416215                                 - 15 -
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 83 Filed 02/18/21 Page 16 of 28 Page ID #:326



                                                                                                                  1   [his] energy on the preparation and execution of the company’s IPO team . . . .”
                                                                                                                  2   This was made possible by his “practical, long-term, hands-on and management-
                                                                                                                  3   related experience with international laws, investment banking, securities,
                                                                                                                  4   regulatory, etc. and [his] willing[ness] and abil[ity] to continue sharing the burden
                                                                                                                  5   of management work . . .” He also credited his “degree of credibility, recognition,
                                                                                                                  6   and various connections and resources in the United States, China, and even
                                                                                                                  7   internationally” as providing support. Thus, he claimed he was “willing and able to
                                                                                                                  8   stand up, lead the way and contribute all when the company needs it most.”
                                                                                                                  9           66.   With good cause, Jia rejected Liu’s work plan and requested a revised
                                                                                                                 10   plan enumerating concrete tasks Liu sought to accomplish during the upcoming
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                 11   year.
                                                                                                                 12           67.   Liu’s revised plan failed to provide any concrete or measurable steps,
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                 13   tasks, or efforts that he sought to undertake for FF. His revised plan instead added
                                                                                                                 14   more philosophical ramblings and, in a conclusory fashion, offered no concrete
                                                                                                                 15   advice and continued making false commitments.
                                                                                                                 16           68.   For example, under the heading “Four. I Will Bring into Full Play My
                                                                                                                 17   Own Capabilities,” Liu wrote the following nonsensical and generic statement of
                                                                                                                 18   his commitment to FF, despite having contributed nothing to FF in the eleven
                                                                                                                 19   months prior
                                                                                                                 20               1. Based on company’s needs and historical events, I will
                                                                                                                                  continue to take the initiative to share the company’s burdens
                                                                                                                 21               and concerns, and be an active part in internal and external
                                                                                                                                  events. As we have reached a settlement with shareholder
                                                                                                                 22               and have ensure the company creator’s status as the real
                                                                                                                                  controller, we should be less concerned and have the
                                                                                                                 23               boldness to work and shoulder responsibilities. This is what
                                                                                                                                  is needed and also this is my due responsibility.
                                                                                                                 24               2. Based on my communication with the global CEO, I am
                                                                                                                                  willing to continue to carry out the following responsibilities
                                                                                                                 25               in accordance with the CEO’s arrangements. Apart form
                                                                                                                                  continuing coordinating the work of the abovementioned
                                                                                                                 26               business departments, I will also focus more on the
                                                                                                                                  preparation and implementation work of IPO leading team.
                                                                                                                 27               Apart from working on the critical task of IPO, I can
                                                                                                                                  continue to, if arranged by global CEO, coordinate or help
                                                                                                                 28               coordinate functional committee, a platform for discussion

                                                                                                                      113416215                               - 16 -
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 83 Filed 02/18/21 Page 17 of 28 Page ID #:327



                                                                                                                  1                 and coordination, so as to enhance synergy in the functional
                                                                                                                                    area.
                                                                                                                  2                 3. I uphold loyalty and a sense of responsibility to the
                                                                                                                                    company, and carry out my duties with dedication. The
                                                                                                                  3                 reason why I left my job without hesitation and followed the
                                                                                                                                    call to join the company is exactly because of the vision and
                                                                                                                  4                 dream of transforming the industry. I want to, after having
                                                                                                                                    reached a certain height in the field of international laws,
                                                                                                                  5                 capital and supervision, work with the team and create
                                                                                                                                    splendor once again in the smart EV industry which can
                                                                                                                  6                 change human being’s way of living, so that everyone in the
                                                                                                                                    company can have something to aspire to and can have a
                                                                                                                  7                 good feeling. All of us stay true to our commitment, never
                                                                                                                                    forget why we are here together, and have true loyalty to the
                                                                                                                  8                 company and the job. This is not empty talk, but substantive
                                                                                                                                    truth, this is not a short-lived whim, but long-term belief.
                                                                                                                  9                 This is not just what is needed based on the situation, it is
                                                                                                                                    also a contract. Truth be told, in the execution process, I have
                                                                                                                 10                 some disagreements on some issues, but I still take a lot of
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                                    action and speak little, taking in to account the company’s
                                                                                                                 11                 fundamental and long-term interests. Personality determines
                                                                                                                                    destiny, and unity is strength. Having been through trials and
                                                                                                                 12
                                                                               I R V I N E , C A 92614-2545




                                                                                                                                    tribulations together, we need to show more trust,
                                             5 PAR K PLA ZA




                                                                                                                                    coordination, support, respect, endurance and understanding
                                                              S U I T E 1400




                                                                                                                 13                 to each other, and complement and discuss with each other
                                                                                                                                    more. We cannot destroy ourselves in every cycle, just like
                                                                                                                 14                 what westerners comment on China’s history, rather, we
                                                                                                                                    must embark on the bright road featuring virtuous cycle and
                                                                                                                 15                 constant success.
                                                                                                                 16           69.   On February 8, 2019, Liu emailed Jia, claiming that he was now
                                                                                                                 17   willing to perform his contractual and legal obligations to the company. But these
                                                                                                                 18   empty statements could not mitigate Liu’s abject failure to perform his duties over
                                                                                                                 19   the prior year and did not indicate how or why he would be able to perform any of
                                                                                                                 20   the duties he previously failed to perform. And the email provided no justification
                                                                                                                 21   to return him to any of the roles that he willingly abandoned out concern for his
                                                                                                                 22   own personal circumstances.
                                                                                                                 23           70.   Essentially, Liu failed in almost every aspect of every role because he
                                                                                                                 24   could not perform. FF is informed and believes that Liu never intended to perform.
                                                                                                                 25           71.   FF had no alternative but to terminate Liu’s employment for his
                                                                                                                 26   serious breaches of the fiduciary duties owed to them, or risk incurring additional
                                                                                                                 27
                                                                                                                 28

                                                                                                                      113416215                                - 17 -
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 83 Filed 02/18/21 Page 18 of 28 Page ID #:328



                                                                                                                  1   negative consequences and damages while continuing to suffer from his
                                                                                                                  2   incompetence.
                                                                                                                  3           72.      For one-years’ worth of “work,” FF paid Liu total compensation of
                                                                                                                  4   $1,836,466.21.
                                                                                                                  5                                   FIRST COUNTERCLAIM
                                                                                                                  6                                    (Fraudulent Inducement)
                                                                                                                  7           73.      FF re-alleges and incorporates paragraphs 1 through 72 as if set for in
                                                                                                                  8   full herein.
                                                                                                                  9           74.      Liu fraudulently induced FF to enter into the Employment Agreement.
                                                                                                                 10           75.      As described above, during the interview process, Liu made numerous
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                 11   express and oral representations to FF that he had the skills, business acumen, and
                                                                                                                 12   the connections necessary for the roles he obtained with FF.
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                 13           76.      Specifically, as detailed above, during the October 17, 2017 meeting
                                                                                                                 14   with Jia and Wang, and during subsequent calls with Wang and meetings,
                                                                                                                 15   including, but not limited to the meetings on January 10, 21, 22, and 24, 2018 with
                                                                                                                 16   Jia, Wang, Michael Wang, Wu, and Deng, Liu made the many misrepresentations,
                                                                                                                 17   including, but not limited to the following:
                                                                                                                 18                 a. That he could guide FF to an IPO in 2019;
                                                                                                                 19                 b. That he could connect FF with his close connections with top Chinese
                                                                                                                 20                    government officials, including the president of China, to help FF with
                                                                                                                 21                    its business in China;
                                                                                                                 22                 c. That he had vast experience working with investors, public and private
                                                                                                                 23                    funds, and capital markets, which he would bring to FF to assist FF
                                                                                                                 24                    accordingly;
                                                                                                                 25                 d. That he could advise and guide FF to obtain additional debt and equity
                                                                                                                 26                    financing;
                                                                                                                 27                 e. That he would manage outside counsel and increase efficiencies of
                                                                                                                 28                    FF’s legal spending while guiding FF’s legal processes;

                                                                                                                      113416215                                   - 18 -
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 83 Filed 02/18/21 Page 19 of 28 Page ID #:329



                                                                                                                  1                 f. That he would guide FF through litigation, including the EVelozcity
                                                                                                                  2                    litigation, which he guaranteed FF could “win” under his guidance.
                                                                                                                  3                 g. That he would connect FF with key individuals at investment firms
                                                                                                                  4                    and banks, such as the CEO of Blackstone and high-up employees of
                                                                                                                  5                    Goldman Sachs, Citibank, and Lazar; and
                                                                                                                  6                 h. That he would act as FF’s General Counsel, Global Chief
                                                                                                                  7                    Administrative Officer, and Global Senior Advisor and perform duties
                                                                                                                  8                    commensurate with those roles.
                                                                                                                  9           77.      Also, as described above, Liu’s representations were false. With
                                                                                                                 10   regard to the above listed examples, Liu
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                 11                 a. was entirely incapable of providing any guidance with regard to how
                                                                                                                 12                    to proceed to IPO, as demonstrated by his inability to detail the
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                 13                    concrete, executable steps that FF needed to take in Liu’s 2019
                                                                                                                 14                    business plan;
                                                                                                                 15                 b. never connected FF with any top Chinese government officials, to the
                                                                                                                 16                    extent he ever actually had such connections;
                                                                                                                 17                 c. was incapable of working with or advising FF regarding investors,
                                                                                                                 18                    public and private funds, or capital markets;
                                                                                                                 19                 d. was incapable of guiding FF in any way toward obtaining additional
                                                                                                                 20                    debt or equity financing;
                                                                                                                 21                 e. was incapable of managing outside counsel and did nothing to increase
                                                                                                                 22                    efficiencies or improve FF legal processes;
                                                                                                                 23                 f. was incapable of guiding FF regarding litigation matters and could not
                                                                                                                 24                    guide FF in the EVelocity litigation whatsoever, let alone guide FF to
                                                                                                                 25                    “win” that litigation, as promised;
                                                                                                                 26                 g. was incapable of connecting FF with investment firms and banks, to
                                                                                                                 27                    the extent he actually had such connections; and
                                                                                                                 28

                                                                                                                      113416215                                    - 19 -
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 83 Filed 02/18/21 Page 20 of 28 Page ID #:330



                                                                                                                  1                 h. was incapable of fulfilling any of the duties commensurate with the
                                                                                                                  2                    roles of General Counsel, Chief Administrative Officer, or Global
                                                                                                                  3                    Senior Advisor.
                                                                                                                  4           78.      FF is informed and believes that Liu never intended to perform any of
                                                                                                                  5   his representations. Liu was never capable of performing those representations and
                                                                                                                  6   he knew these representations were false when he made them, or he made them
                                                                                                                  7   without regard for their truth.
                                                                                                                  8           79.      Liu made these misrepresentations and concealed these material facts
                                                                                                                  9   in order to make FF believe he had the ability and willingness to deliver specific
                                                                                                                 10   results and perform in these high-level roles so that FF would hire him and execute
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                 11   the Employment Agreement with him.
                                                                                                                 12           80.      FF reasonably and justifiably relied on Liu’s representations when it
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                 13   decided to hire Liu and when it entered the Employment Agreement with Liu. That
                                                                                                                 14   reliance was bolstered by Liu’s representations as to his background and accolades,
                                                                                                                 15   including, but not limited to, his LLM from Harvard, JSD from Peking University
                                                                                                                 16   Law School, and MBA from Oxford; his experience working as General Counsel
                                                                                                                 17   and Director-General of the China Securities Regulatory Commissions; and his
                                                                                                                 18   experience as a partner at internationally renowned law firm, Mayer.
                                                                                                                 19           81.      Further, as set forth above, during the course of his employment with
                                                                                                                 20   FF, Liu continued to misrepresent his willingness and ability to perform his job
                                                                                                                 21   duties, take FF to an IPO, and how his purported abilities and connections would
                                                                                                                 22   allow him to fulfill his obligations as the General Counsel, Global Chief
                                                                                                                 23   Administrative Officer, Global Senior Advisor, and Senior Board Member. In fact,
                                                                                                                 24   Liu knew or should have known that he lacked the requisite skill, experience,
                                                                                                                 25   expertise, and knowledge to deliver the results and perform his job duties.
                                                                                                                 26           82.      Such representations made by Liu during the course of his
                                                                                                                 27   employment were false, and Liu knew, or was reckless in failing to know, that such
                                                                                                                 28   statements were false at the time they were made. FF learned that such

                                                                                                                      113416215                                  - 20 -
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 83 Filed 02/18/21 Page 21 of 28 Page ID #:331



                                                                                                                  1   representations were false when Liu demonstrated an inability, or unwillingness, to
                                                                                                                  2   perform even rudimentary tasks, let alone deliver the specific results he assured FF
                                                                                                                  3   he both could and would.
                                                                                                                  4           83.      Had FF known that Liu’s representations were false, FF would not
                                                                                                                  5   have entered the Employment Agreement with Liu.
                                                                                                                  6           84.      Because of Liu’s misrepresentations, FF has been harmed in an
                                                                                                                  7   amount no less than $1,836,466.21 to be proven at trial. FF also seeks a judicial
                                                                                                                  8   declaration that the Employment Agreement was void and unenforceable due to Liu
                                                                                                                  9   having fraudulently induced FF to enter that agreement.
                                                                                                                 10                                   SECOND COUNTERCLAIM
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                 11                                 (Intentional Misrepresentation)
                                                                                                                 12           85.      FF re-alleges and incorporates paragraphs 1 through 84 as if set for in
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                 13   full herein.
                                                                                                                 14           86.      As detailed above, Liu made numerous false representations during the
                                                                                                                 15   October 17, 2017 meeting with Jia and Wang, and during subsequent meetings,
                                                                                                                 16   including, but not limited to, the meetings on January 10, 22, and 24, 2018 with Jia,
                                                                                                                 17   Wang, and others, including, but not limited to, representations that
                                                                                                                 18                 a. That he could guide FF to an IPO in 2019;
                                                                                                                 19                 b. That he could connect FF with his close connections with top Chinese
                                                                                                                 20                    government officials, including the president of China, to help FF with
                                                                                                                 21                    its business in China;
                                                                                                                 22                 c. That he had vast experience working with investors, public and private
                                                                                                                 23                    funds, and capital markets, which he would bring to FF to assist FF
                                                                                                                 24                    accordingly;
                                                                                                                 25                 d. That he could advise and guide FF to obtain additional debt and equity
                                                                                                                 26                    financing;
                                                                                                                 27                 e. That he would manage outside counsel and increase efficiencies of
                                                                                                                 28                    FF’s legal spending while guiding FF’s legal processes;

                                                                                                                      113416215                                   - 21 -
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 83 Filed 02/18/21 Page 22 of 28 Page ID #:332



                                                                                                                  1                 f. That he would guide FF through litigation, including the EVelozcity
                                                                                                                  2                    litigation, which he guaranteed FF could “win” under his guidance.
                                                                                                                  3                 g. That he would connect FF with key individuals at investment firms
                                                                                                                  4                    and banks, such as the CEO of Blackstone and high-up employees of
                                                                                                                  5                    Goldman Sachs, Citibank, and Lazar; and
                                                                                                                  6                 h. That he would act as FF’s General Counsel, Global Chief
                                                                                                                  7                    Administrative Officer, and Global Senior Advisor and perform duties
                                                                                                                  8                    commensurate with those roles.
                                                                                                                  9           87.      Liu not only made these representations during the hiring process, but
                                                                                                                 10   he continued making such representations during his employment with Faraday,
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                 11   including in his 2019 “Business Plan.”
                                                                                                                 12           88.      These representations were false and Liu knew they were false when
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                 13   he made them or he made them recklessly and without regard for their truth.
                                                                                                                 14           89.      Liu intended that FF rely on his intentional misrepresentations and FF
                                                                                                                 15   is informed and believes that Liu never had any intention of performing.
                                                                                                                 16           90.      FF reasonably relied on Liu’s representations in both hiring Liu and
                                                                                                                 17   continuing to employ Liu until it was forced to terminate him in February 2019.
                                                                                                                 18           91.      Because of Liu’s intentional misrepresentations, FF has been harmed
                                                                                                                 19   in an amount no less than $1,836,466.21 to be proven at trial. FF also seeks a
                                                                                                                 20   judicial declaration that the Employment Agreement was void and unenforceable
                                                                                                                 21   due to Liu having fraudulently induced FF to enter that agreement.
                                                                                                                 22                                  THIRD COUNTERCLAIM
                                                                                                                 23                                 (Negligent Misrepresentation)
                                                                                                                 24           92.      FF re-alleges and incorporates paragraphs 1 through 91 as if set for in
                                                                                                                 25   full herein.
                                                                                                                 26           93.      FF alleges, in the alternative to its claim for fraudulent inducement and
                                                                                                                 27   intentional misrepresentation claims, that the representations Liu made to FF during
                                                                                                                 28

                                                                                                                      113416215                                   - 22 -
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 83 Filed 02/18/21 Page 23 of 28 Page ID #:333



                                                                                                                  1   the interview process were negligent misrepresentations. Those representations
                                                                                                                  2   were untrue and include, but are not limited to:
                                                                                                                  3                 a. That he could guide FF to an IPO in 2019;
                                                                                                                  4                 b. That he could connect FF with his close connections with top Chinese
                                                                                                                  5                    government officials, including the president of China, to help FF with
                                                                                                                  6                    its business in China;
                                                                                                                  7                 c. That he had vast experience working with investors, public and private
                                                                                                                  8                    funds, and capital markets, which he would bring to FF to assist FF
                                                                                                                  9                    accordingly;
                                                                                                                 10                 d. That he could advise and guide FF to obtain additional debt and equity
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                 11                    financing;
                                                                                                                 12                 e. That he would manage outside counsel and increase efficiencies of
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                 13                    FF’s legal spending while guiding FF’s legal processes;
                                                                                                                 14                 f. That he would guide FF through litigation, including the EVelozcity
                                                                                                                 15                    litigation, which he guaranteed FF could “win” under his guidance.
                                                                                                                 16                 g. That he would connect FF with key individuals at investment firms
                                                                                                                 17                    and banks, such as the CEO of Blackstone and high-up employees of
                                                                                                                 18                    Goldman Sachs, Citibank, and Lazar; and
                                                                                                                 19                 h. That he would act as FF’s General Counsel, Global Chief
                                                                                                                 20                    Administrative Officer, and Global Senior Advisor and perform duties
                                                                                                                 21                    commensurate with those roles.
                                                                                                                 22           94.      Even if Liu believed that his representations were true, he had no
                                                                                                                 23   reasonable grounds for doing so.
                                                                                                                 24           95.      Liu intended to induce and did induce FF to rely on his
                                                                                                                 25   misrepresentations.
                                                                                                                 26           96.      FF’s reliance upon Liu’s misrepresentations was justified. That
                                                                                                                 27   reliance was bolstered by Liu’s representations as to his background and accolades,
                                                                                                                 28   including, but not limited to, his LLM from Harvard, JSD from Peking University

                                                                                                                      113416215                                  - 23 -
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 83 Filed 02/18/21 Page 24 of 28 Page ID #:334



                                                                                                                  1   Law School, and MBA from Oxford; his experience working as General Counsel
                                                                                                                  2   and Director-General of the China Securities Regulatory Commissions; and his
                                                                                                                  3   experience as a partner at internationally renowned law firm, Mayer.
                                                                                                                  4           97.    FF has been harmed by its reliance on Liu’s misrepresentations in an
                                                                                                                  5   amount no less than $1,836,466.21 to be proven at trial.
                                                                                                                  6                               FOURTH COUNTERCLAIM
                                                                                                                  7                                 (Breach of Fiduciary Duty)
                                                                                                                  8           98.    FF re-alleges and incorporates paragraphs 1 through 97 as if set for in
                                                                                                                  9   full herein.
                                                                                                                 10           99.    Liu owed fiduciary duties to FF as FF’s Global Chief Administrative
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                 11   Officer, Global General Counsel, and Global Senior Advisor and by virtue of his
                                                                                                                 12   employment with FF.
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                 13           100. Those duties included the duties of loyalty and care. The duty of care
                                                                                                                 14   requires corporate officers such as Liu to exercise good business judgment when
                                                                                                                 15   making decisions on behalf of the corporation. Liu also breached his duty of
                                                                                                                 16   loyalty by failing to take action in the best interests of FF.
                                                                                                                 17           101. Liu breached his duty of loyalty to FF by, among other things,
                                                                                                                 18   abstaining, refusing and failing to undertake necessary tasks and actions as FF’s
                                                                                                                 19   Global Chief Administrative Officer, Global General Counsel, and Global Senior
                                                                                                                 20   Advisor, to further his own self interests.
                                                                                                                 21           102. Liu breached his duty of care when he, among other things, failed to
                                                                                                                 22   act as a reasonably careful Global Chief Administrative Officer, Global General
                                                                                                                 23   Counsel, and Global Senior Advisor would have acted under the same or similar
                                                                                                                 24   circumstances.
                                                                                                                 25           103. FF has been damaged by Liu’s breaches of his fiduciary duties in an
                                                                                                                 26   amount to be proven at trial. Moreover, because Liu’s breaches of his fiduciary
                                                                                                                 27   duties were done with oppression, fraud, or malice, punitive damages are warranted
                                                                                                                 28   for his conduct.

                                                                                                                      113416215                                 - 24 -
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 83 Filed 02/18/21 Page 25 of 28 Page ID #:335



                                                                                                                  1           104. FF also seeks a judicial declaration that Liu was terminated “based on
                                                                                                                  2   the specific cause of a serious breach of fiduciary duty” under the Employment
                                                                                                                  3   Agreement.
                                                                                                                  4                                 FIFTH COUNTERCLAIM
                                                                                                                  5                          (Breach of the Employment Agreement)
                                                                                                                  6           105. FF re-alleges and incorporates paragraphs 1 through 104 as if set for in
                                                                                                                  7   full herein.
                                                                                                                  8           106. FF and Liu entered into the Employment Agreement.
                                                                                                                  9           107. Under that agreement, Liu was to act as a Senior Board Member,
                                                                                                                 10   Global Chief Administrative Officer, Global General Counsel, and Global Senior
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                 11   Advisor.
                                                                                                                 12           108. Liu’s “duties and responsibilities” in these roles under the
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                 13   Employment Agreement were to “be commensurate with such positions.”
                                                                                                                 14           109. Liu failed to undertake the vast majority of his duties and
                                                                                                                 15   responsibilities as Senior Board Member, Global Chief Administrative Officer,
                                                                                                                 16   Global General Counsel, and Global Senior Advisor, breaching the Employment
                                                                                                                 17   Agreement.
                                                                                                                 18           110. FF did all, or substantially all of the significant things that the
                                                                                                                 19   Employment Agreement required it to do, until Liu’s serious breaches of his
                                                                                                                 20   fiduciary duties excused FF from continuing to perform.
                                                                                                                 21           111. If the Court finds the Employment Agreement enforceable and not
                                                                                                                 22   void for Liu’s fraud, then FF pleads, in the alternative, that FF was damaged by
                                                                                                                 23   Liu’s breaches of the Employment Agreement in an amount no less than
                                                                                                                 24   $1,836,466.21 to be proven at trial.
                                                                                                                 25                                 SIXTH COUNTERCLAIM
                                                                                                                 26                  (Rescission of the Employment Agreement for Fraud)
                                                                                                                 27           112. FF re-alleges and incorporates paragraphs 1 through 111 as if set for in
                                                                                                                 28   full herein.

                                                                                                                      113416215                                 - 25 -
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 83 Filed 02/18/21 Page 26 of 28 Page ID #:336



                                                                                                                  1           113. FF and Liu entered into the Employment Agreement.
                                                                                                                  2           114. Liu made numerous express and oral fraudulent statements during the
                                                                                                                  3   October 17, 2017 meeting with Jia and Wang, and during subsequent meetings,
                                                                                                                  4   including, but not limited to, the meetings on January 10, 22, and 24, 2018 with Jia,
                                                                                                                  5   Wang, and others, prior to entering that agreement, including, but not limited to:
                                                                                                                  6               a. That he could guide FF to an IPO in 2019;
                                                                                                                  7               b. That he could connect FF with his close connections with top Chinese
                                                                                                                  8                  government officials, including the president of China, to help FF with
                                                                                                                  9                  its business in China;
                                                                                                                 10               c. That he had vast experience working with investors, public and private
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                 11                  funds, and capital markets, which he would bring to FF to assist FF
                                                                                                                 12                  accordingly;
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                 13               d. That he could advise and guide FF to obtain additional debt and equity
                                                                                                                 14                  financing;
                                                                                                                 15               e. That he would manage outside counsel and increase efficiencies of
                                                                                                                 16                  FF’s legal spending while guiding FF’s legal processes;
                                                                                                                 17               f. That he would guide FF through litigation, including the EVelozcity
                                                                                                                 18                  litigation, which he guaranteed FF could “win” under his guidance.
                                                                                                                 19               g. That he would connect FF with key individuals at investment firms
                                                                                                                 20                  and banks, such as the CEO of Blackstone and high-up employees of
                                                                                                                 21                  Goldman Sachs, Citibank, and Lazar; and
                                                                                                                 22               h. That he would act as FF’s General Counsel, Global Chief
                                                                                                                 23                  Administrative Officer, and Global Senior Advisor and perform duties
                                                                                                                 24                  commensurate with those roles.
                                                                                                                 25           115. FF’s consent to enter the Employment Agreement was obtained by
                                                                                                                 26   fraud exercised by Liu.
                                                                                                                 27
                                                                                                                 28

                                                                                                                      113416215                                - 26 -
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 83 Filed 02/18/21 Page 27 of 28 Page ID #:337



                                                                                                                  1           116. FF received no consideration from Liu under the Employment
                                                                                                                  2   Agreement as Liu refused or was unable to deliver the services FF contracted for
                                                                                                                  3   him to provide.
                                                                                                                  4           117. Liu’s fraud makes the Employment Agreement rescindable and entitles
                                                                                                                  5   FF to all of its damages incurred as a result of the consideration that it paid under
                                                                                                                  6   the agreement, including, but not limited to, no less than $1,836,466.21 in benefits
                                                                                                                  7   and compensation paid to Liu.
                                                                                                                  8                               SEVENTH COUNTERCLAIM
                                                                                                                  9               (Rescission of the Employment Agreement for Unilateral Mistake)
                                                                                                                 10           118. FF re-alleges and incorporates paragraphs 1 through 117 as if set for in
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                 11   full herein.
                                                                                                                 12           119. In the alternative to FF’s claim for Rescission of the Employment
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                 13   Agreement for Fraud, FF pleads that it is entitled to rescind the Employment
                                                                                                                 14   Agreement because it entered the Employment Agreement based on unilateral
                                                                                                                 15   mistake of fact.
                                                                                                                 16           120. FF mistakenly believed that Liu was capable of guiding FF to an IPO
                                                                                                                 17   in 2019; connecting FF with his close connections with top Chinese government
                                                                                                                 18   officials, including the president of China, to help FF with its business in China;
                                                                                                                 19   working with investors, public and private funds, and capital markets, which he
                                                                                                                 20   would bring to FF to assist FF accordingly; managing outside counsel and
                                                                                                                 21   increasing efficiencies of FF’s legal spending and processes; guiding FF through
                                                                                                                 22   litigation, including the EVelozcity litigation, which he guaranteed FF could “win”
                                                                                                                 23   under his guidance; connecting FF with key individuals at investment firms and
                                                                                                                 24   banks, such as the CEO of Blackstone and high-up employees of Goldman Sachs,
                                                                                                                 25   Citibank, and Lazar; and acting as FF’s General Counsel, Global Chief
                                                                                                                 26   Administrative Officer, and Global Senior Advisor and perform duties
                                                                                                                 27   commensurate with those roles.
                                                                                                                 28           121. Each of these mistaken beliefs were material.

                                                                                                                      113416215                                - 27 -
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 83 Filed 02/18/21 Page 28 of 28 Page ID #:338



                                                                                                                  1            122. Liu knew or should have known that FF entered the Employment
                                                                                                                  2   Agreement with these mistaken beliefs.
                                                                                                                  3            123. Thus, the Employment Agreement is unconscionable and, thus
                                                                                                                  4   rescindable, entitling FF to all of its damages incurred as a result of the
                                                                                                                  5   consideration that it paid under the agreement, including, but not limited to, no less
                                                                                                                  6   than $1,836,466.21 in benefits and compensation paid to Liu.
                                                                                                                  7                                 PRAYER FOR RELIEF
                                                                                                                  8            WHEREFORE, FF prays for judgment against Liu on each of the claims, as
                                                                                                                  9   follows:
                                                                                                                 10               (a)     For general and direct damages according to proof but alleged to
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                 11   be in excess of $1,836,466.21;
                                                                                                                 12               (b)     For special, consequential, and punitive damages according to
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                 13   proof;
                                                                                                                 14               (c)     For rescission of the Employment Agreement;
                                                                                                                 15               (d)     For a judicial declaration that Liu was terminated “based on the
                                                                                                                 16   specific cause of a serious breach of fiduciary duty” under the Employment
                                                                                                                 17   Agreement;
                                                                                                                 18               (e)     For interest at the maximum legal rate;
                                                                                                                 19               (f)     For costs of suit incurred herein; and
                                                                                                                 20               (g)     For such other further relief as this Court deems just and proper.
                                                                                                                 21   Dated: February 18, 2021                     TROUTMAN PEPPER HAMILTON
                                                                                                                                                                   SANDERS LLP
                                                                                                                 22
                                                                                                                 23                                                By: /s/ Lauren E. Grochow
                                                                                                                                                                     Daniel N. Anziska
                                                                                                                 24                                                  Lauren E. Grochow
                                                                                                                                                                     Mackenzie L. Willow-Johnson
                                                                                                                 25
                                                                                                                                                                        Attorneys for Defendant
                                                                                                                 26                                                     FARADAY&FUTURE INC.
                                                                                                                 27
                                                                                                                 28

                                                                                                                      113416215                                - 28 -
